Corrected Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11, 14, 16, 18, 19 and 21-25 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The allowability of claims 1-11, 14, 16, 18, 1 and 21-25 is maintained.  The Information Disclosure Statement filed on 2/16/2022 has been considered and none of the cited references teach or suggest the claimed process. The English abstract of DE 10 2010 037 278 teaches a silicon-based layer of silicon nanoparticles suspension.  The suspension is not taught to be used in a process as recited in claims 1, 19 or 20.  Hatakeyama (US 2006/0019195) teaches a patterning process whereby a photoresist pattern on underlying layers is used to etch those layers.  It is taught that the intermediate layer can contain silicon.  There is no teaching nor suggestion of the middle layer composition as recited in claims 1, 19 or 20.  Lee (US 2009/0004604) teaches a photoresist layer over layers including a silicon containing polymer.  The process teaches the use of two photoresist layers unlike the current process using one photoresist pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383. The examiner can normally be reached Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Kathleen Duda/




KATHLEEN DUDA
Primary Patent Examiner
Art Unit 1737